DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 25, 2021 has been entered.
Response to Arguments
Applicant's arguments filed November 8, 2021 have been fully considered but they are not persuasive.  Amendments to the current set of claims have changed the scope of the claimed invention resulting in modification of the previous prior art rejections.  Specifically, the incorporation of the limitation “the chamber pressurizing member…is detachably placed inside each of the plurality of the fluid chambers” to independent Claim 11 has changed the scope of the claimed invention, resulting in a modification of the previous prior art rejection.
On page 5 of the Remarks section as indicated by the page number at the bottom of each page, Applicant argues that the previous claim objections and 112 rejections have been addressed via amendments.  The Examiner notes the previous claim objections have been withdrawn due to the corrections made, but several previous 112 rejections still remain.  Applicant argues against the previous 112(b) rejection regarding “a fluid” in independent Claim 11.  Applicant argues that the term “a fluid” merely used as a general meaning, namely any kind of fluid, and counters that the limitation is intended to describe “the flow tubes, not the fluid”.  Here, the Examiner indicates that claim language must be clear because multiple recitations of “a fluid” makes it unclear if the same type of “fluid” is flowing through these flow tubes, or if different fluids are flowing through the flow tubes at the same time, making the scope unclear if the same or different fluids are intended by Applicant.   The Examiner notes that if the fluid is the same, it must refer back to the original recitation of “fluid”, otherwise it is a different fluid.  In the example of Claim 11, “a fluid” is referred to multiple times for the same “fluid chamber”.  The Examiner notes that it appears possible the fluid is different each time it flows through, into and out of the same fluid chamber, and if it is not, then it is considered unclear.  For this reason, the Examiner maintains the 112 rejections on the terms “a flow” and “a fluid”.
Applicant also has the same comments for the 112(b) issues with “blood” in Claim 11.  Here, the Examiner notes that unless there are two different types of blood flowing through the system at the same time, these limitations are unclear because it indicates that there potentially are two separate, unique “bloods” being used for different parts of the system.  The Examiner maintains the 112 rejection on this limitation.
Applicant argues against the 112(b) issues regarding “a fluid” in dependent claims, and the Examiner responds with the same comments applying to “a fluid” for independent Claim 11 above.
Applicant also argues against the 112(b) issues regarding “a flow” for Claims 15 & 28.   Here, the Examiner notes that unless “a second” or “third” flow is intended by “a flow” in Claims 15 & 28, it is recommended to change “a flow” to “the flow” to make it clear that the “flow” occurring in the “flow tubes” is the same type of “flow” that is being controlled by “the flow controller” as already indicated in Claim 11.  The Examiner maintains this 112(b) issue.
On pages 5-10 of the Remarks section, Applicant argues against the 102 prior art rejection made on independent Claim 11 and several dependent claims by previous anticipatory reference Cho, (KR20150115611; a machine translation of this prior art document was previous provided, published 2015, 47 total pages).   The Examiner notes that due to the amendments made to independent Claim 11, the Examiner has withdrawn Cho from disclosing independent Claim 11 because Cho does not disclose “the fluid chambers are made of an inflexible material…the chamber pressuring member is made of an inflexible material”.  Thus, the remaining arguments directed to Cho are considered moot.
On pages 10-16, Applicant argues against the previous 103 prior art rejection made on independent Claim 1 and dependent claims using primary reference Pinkerton, (US 4,054,522), and previous secondary reference, Braun, WO8601115, (“Machine Translation of WO8601115”, published 1986, 39 total pages).  Specifically, Applicant argues that these references do not disclose “chamber pressurizing member” which is made of “an inflexible material”, “is detachably placed inside each of the plurality of fluid chambers” and “rectilinearly moves along an axial direction of the chamber”.  Applicant argues that there is support for these limitations in the application.  The Examiner finds support for “rectilinear” movement, but does not find support for “an inflexible material” and “is detachably placed inside each of the plurality of fluid chambers”.  Here, the Examiner notes that the instant Specification does not explicitly state that the chamber pressurizing member is “inflexible” or that it is “detachably placed inside” the fluid chambers.  Furthermore, the Examiner notes that previous dependent Claims 23 & 24, upon further review, were not originally filed claims, and appear to have claimed subject matter that was not reflected in the original/instant Specification.  Thus, the Examiner finds these limitations to be new matter as reflected in the 112 rejection section below.
Next, Applicant argues that “the claimed chambers are connected to the blood purifying filter via the first and second flow tubes” and points to primary reference Pinkerton for not disclosing that at least one of the first flow tubes and at least one of the second flow tubes are connected to either the first blood port or the second blood port.  Applicant argues that “none of Pinkerton’s chambers are connected to the hemodialyzer” because these chambers “are functioning as degassing dialysate or transferring dialysate”.  Here, the Examiner notes that Figure 3 of Pinkerton clearly shows that there is a hemodialysis cell 370 connected to the system including the chambers therein, so Pinkerton functions for operating a hemodialyzer such that the fluid chambers are connected to the hemodialyzer.  Here, the difference is that Pinkerton demonstrates these chambers to be on the dialysate side of the hemodialyzer, but does not disclose the chambers directly connected to the hemodialyzer on its blood side.  Thus, the Examiner has relied upon secondary reference Braun to disclose the flow tubes to be connected to the blood ports on the blood side of the hemodialyzer.  Applicant notes that Braun discloses fluid chambers that are connected to the hemodialyzer in Figure 3 in which the first and/or second flow tube is connected to the hemodialyzer.  Applicant characterizes various features of Braun in Figure 3 via Figure 2 which demonstrates the membranes being used in the fluid chambers.  Applicant argues that “Braun’s chambers and the chamber pressurizing member CANNOT be analogous to the fluid chambers and the chamber pressurizing members and claimed”.  Applicant points to Figure 2 of Braun, characterizing the membrane assembly 202/206 to be the “chamber pressurizing member”, which in Braun, is flexible/elastic, so Applicant argues that Braun cannot disclose that the “chamber pressurizing member” is “inflexible”.  Here, the Examiner notes that the structure of the chambers/chamber pressurizing members is already disclosed in Pinkerton, (Pistons 212/214, 412/414, 312/314, See Figure 3, and See column 5, lines 51-57, See column 6, lines 58-63, Pinkerton), and that what is being combined from Braun is attaching said chambers/chamber pressurizing members to the blood ports/side of the hemodialyzer, not importing all of the structure of the chambers/chamber pressurizing members of Braun into what was already disclosed in Pinkerton.  For this reason, the Examiner finds this remark piecemeal analysis, and thus, unpersuasive.
Applicant then argues that Braun discloses that its chamber pressurizing members are not detachable, so Braun cannot disclose the claim limitation the “chamber pressurizing members detachably placed inside the fluid chambers”.  First, the Examiner notes that this added limitation is new matter.  Second, the Examiner notes that newly found secondary reference Hunckler et al., (“Hunckler”, US 6,652,484) discloses this limitation instead, so this remark is considered moot.
On pages 13-14, Applicant also argues that Braun does not disclose the “chamber pressurizing member rectilinear moving along an axial direction”.  Applicant argues that the membrane elements of Braun are elastic membranes permanently attached to the chamber, so cannot read upon this limitation.  Again, the Examiner notes that the structure of the chambers/chamber pressurizing members is already disclosed in Pinkerton, (Pistons 212/214, 412/414, 312/314, See Figure 3, and See column 5, lines 51-57, See column 6, lines 58-63, Pinkerton), in which the pistons disclosed in Pinkerton already disclose the rectilinear/axial movement as claimed.  The Examiner reiterates that what is being combined from Braun is attaching said chambers/chamber pressurizing members to the blood ports/side of the hemodialyzer, not importing all of the structure of the chambers/chamber pressurizing members of Braun into what was already disclosed in Pinkerton.  For this reason, the Examiner finds this remark piecemeal analysis, and thus, unpersuasive.
On pages 14-16, Applicant argues that the blood pressure generated by the fluid chambers/pressurizing members of Braun results in a process where “it is highly difficult to make a fine control of the blood volume that is compressed or expanded” and asserts that “it is practically implausible to regulate the chamber volume with the pneumatic pressure control because the pneumatic pressures should be a certain value”.  Applicant continues to discuss the issues with Braun and then concludes that the present invention “is made to resolve such a problem” and that “the chamber and the chamber pressurizing member are both made of a rigid material”, etc., and thus, “the chamber volume – both compressed and expanded by the chamber pressurizing member – can be precisely maintained and can be actively controlled to increase or decrease”.  Here, the Examiner notes that Braun’s membrane element is not relied upon to disclose the structural components claimed for the fluid chambers and the chamber pressurizing member, Pinkerton is.  For this reason, the Examiner finds Applicant’s remark here unpersuasive because it is piecemeal analysis.
Applicant then states that Pinkerton does not “cure” the issues Applicant finds with Braun.  Applicant argues that “the flexible wall” is attached to the cylinder housing 100/102 and is pushing/pulling the cylinder.  Here, the Examiner notes that the chamber pressurizing member 112/114 is inflexible and is shaped like a piston, and that the chambers 100/102 are themselves also inflexible.  The piston 112/114 moves in a rectilinear/axial motion as well.  These aspects all read upon the claimed limitations in question.  What drives the piston/cylinder 112/114 is not required to also be “inflexible”, in this case the diaphragm.  For this reason, the Examiner finds Applicant’s remark here unpersuasive.
On page 16, Applicant argues that one of ordinary skill in the art would not be motivated to use a “syringe-shaped piston pump” because the “syringe is considered disposable”, there is “repetitive movement of the piston…which leads to leakage”, “shear stress”, “the cylinder-shaped container is generally expensive in comparison to the blood tubing utilized at modern hemodialysis devices” and “harder to sterilize”.  However, the Examiner notes that Pinkerton already originally discloses using a cylinder/piston model to generate pressure, so one would not need to modify either of Pinkerton or Braun to arrive at the “syringe-shaped piston pump” and then have the issues associated with it.  The Examiner notes that the piston and cylinder are claimed in the claimed invention and Pinkerton discloses these features, so any issues associated with such a model would then be associated with the claimed invention.  Examiner finds this remark to be unpersuasive.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 11 and its dependent claims are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 11 recites the newly added claim limitation “the chamber pressurizing member…is detachably placed inside each of the plurality of the fluid chambers”.  Here, the Examiner notes that the feature of the “chamber pressurizing member” being “detachable” or “detachably placed” in the fluid chambers does not appear to be discussed or shown in the instant Specification or Drawings of the application.  As a result, the Examiner considers this limitation to be new matter that does not meet the written description requirement.
Claim 11 also recites the newly added claim limitations “the fluid chambers are made of an inflexible material” and “the chamber pressurizing member is made of an inflexible material”.  Here, the Examiner notes that neither of these components are described in the Specification as being “inflexible material” or have any examples attributed to them that would be “inflexible”.  As a result, the Examiner considers these limitations to be new matter that does not meet the written description requirement.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11, 13, 15, 21, 28, 31, 32 and their dependent claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation “the cylinder-shaped internal space” on lines 8-9 of the claim.  There is insufficient antecedent basis for this limitation in the claim, and it is not clear if this limitation is the same as “an internal space” already recited on line 3 of the claim.
Claim 11 recites the limitation “a fluid” twice on lines 14-15 of the claim.  It is not clear if these limitations are the same limitation as “a fluid” already recited on line 13 of the claim, or if these limitations are supposed to be different types of “fluids”.  Examiner interprets them to be the same.
Claim 11 recites the limitation “blood” on line 24 of the claim.  It is not clear if this limitation is the same limitation as “blood” on line 22 of the claim, or if this is a different type of “blood”.  Examiner interprets them to be the same.
Claim 13 recites the limitation “a fluid” on line 3.  It is not clear if this limitation is the same limitation as “a fluid” recited several times in Claim 11, or if it is a different “fluid” limitation.  Examiner interprets them to be the same.
Claim 15 recites the limitation “a flow” on line 4.  It is not clear if this limitations are the same limitation as “a flow” recited in Claim 11, or if it is a different “flow” limitation.  Examiner interprets them to be the same.
Claim 21 recites the limitation “a fluid” on line 3.  It is not clear if this limitation is the same limitation as “a fluid” recited several times in Claim 11, or if it is a different “fluid” limitation.  Examiner interprets them to be the same.
Claim 28 recites the limitation “a flow” on line 2.  It is not clear if this limitations are the same limitation as “a flow” recited in Claim 11, or if it is a different “flow” limitation.  Examiner interprets them to be the same.
Claim 31 recites the limitation “a fluid” on line 3.  It is not clear if this limitation is the same limitation as “a fluid” recited several times in Claim 11, or if it is a different “fluid” limitation.  Examiner interprets them to be the same.
Claim 32 recites the limitation “a fluid” on lines 2-3.  It is not clear if this limitation is the same limitation as “a fluid” recited several times in Claim 11, or if it is a different “fluid” limitation.  Examiner interprets them to be the same.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 11 & 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pinkerton, (US 4,054,522), in view of Braun, WO8601115, (“Machine Translation of WO8601115”, published 1986, 39 total pages), in further view of Hunckler et al., (“Hunckler”, US 6,652,484), in further view of Cook et al., (“Cook”, US 2015/0132860).
Claims 11 & 12 are directed to a blood purifying apparatus, an apparatus or device type invention group.
Regarding Claims 11 & 12, Pinkerton discloses a blood purifying apparatus, (See column 2, lines 32-34, column 5, lines 27-38), comprising: 
a blood purifying filter, (Hemodialysis Cell 370, See Figure 3, and See column 5, lines 33-37, column 7, lines 55-60); 
a plurality of fluid chambers each having an internal space, (Chambers 218, 222, 418, 422, 318 & 322, See Figure 3, and See column 5, lines 55-57, See column 6, lines 60-62, See column 8, lines 8-11 & lines 27-44); 
a chamber pressurizing member compressing or expanding the internal spaces of the plurality of fluid chambers, (Pistons 212/214, 412/414, 312/314, See Figure 3, and See column 5, lines 51-57, See column 6, lines 58-63); a chamber pressurizing member driver driving the chamber pressurizing member, (Piston Rods for Pistons in each Chamber as indicated above, See Figure 3, and See column 5, lines 57-59, column 6, lines 62-64); and 
a flow controller, (Valves 226, 230, 430, 460, 326 & 330, Flow Meter 270, See Figure 3, and See column 5, lines 59-61, column 6, lines 15-17, column 6, lines 52-54, column 7, lines 1-7, lines 55-68), wherein the fluid chambers having the cylindrical-shaped internal space, (Chambers 218, 222, 418, 422, 318 & 322, respectively located in Cylinders 200, 202, 400, 402, 300 & 302 defining cylindrical shaped internal spaces, See Figure 3, Pinkerton),
the chamber pressurizing member rectilinearly moves along an axial direction thereof, , (Each Piston 212/214, 412/414, 312/314 itself is inflexible and slides forward/backwards in a linear/axial direction, See Figure 3, See column 5, lines 51-57, Pinkerton).
each of the plurality of fluid chambers is connected with a flow tube to allow a fluid to flow through the fluid chamber, the flow tube further including a first flow tube through which a fluid is provided to the fluid chamber and a second flow tube through which a fluid is discharged therefrom, (Tubes 232/432/332, Tubes 224/424/324, See Figure 3), and 
the flow controller controls a flow through the flow tubes of the plurality of fluid chambers, (Valves 226, 230, 430, 460, 326 & 330, Flow Meter 270, See Figure 3, and See column 5, lines 59-61, column 6, lines 15-17, column 6, lines 52-54, column 7, lines 1-7, lines 55-68),
wherein the blood purifying filter incudes: 
a blood purifying filter container having an internal space, (Hemodialysis Cell 370 which inherently has inner space, See Figure 3, and See column 5, lines 33-37, column 7, lines 55-60); 
a first blood port provided in an end of the blood purifying filter container and through which blood is provided to the blood purifying filter, (Conduit 372, See Figure 3, See column 8, lines 3-4); 
a second blood port provided in another end of the blood purifying filter container and through which blood is discharged from the blood purifying filter, (Conduit 373, See Figure 3, See column 8, lines 3-4); 
a first dialysis fluid port provided in one side of the blood purifying filter container, (Conduit 344, See Figure 3, See column 7, lines 61-64); and 
a second dialysis fluid port provided in another side of the blood purifying filter container, (Conduit 344’, See Figure 3, See column 8, lines 14-16).
Pinkerton does not disclose that at least one of the first flow tubes and at least one of the second flow tubes are connected to either the first blood port or the second blood port of the blood purifying filter, or
that the fluid chambers are made of an inflexible material, the chamber pressurizing member is made of an inflexible material or that the chamber pressurizing member is detachably placed inside each of the plurality of fluid chambers.
Braun discloses a blood purifying apparatus in which at least one of the first flow tubes and at least one of the second flow tubes are connected to either the first blood port or the second blood port of the blood purifying filter, (Pump 301 with Membranes 302/303/304/305 on Blood side of Dialyzer 320 which is connected via Valves 310-317, See Figure 3, and See paragraphs [0037]-[0040], Braun).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the blood purifying apparatus of Pinkerton by incorporating at least one of the first flow tubes and at least one of the second flow tubes are connected to either the first blood port or the second blood port of the blood purifying filter as in Braun because “human blood is a fluid that is highly sensitive to mechanical stress”, (See paragraph [0005], Braun), and blood that is driven through a dialyzer during hemodialysis, (See paragraph [0004], Braun), can be pumped using the disclosed pump “by means of which the mechanical load on the pumping liquid [blood] is drastically reduced, the formation of abrasion being largely prevented, and which allows the delivery rate in to deliver accurate, reproducible and controllable doses without any problems”, (See paragraph [0009], Braun).  By doing so, “it is thus possible to ensure an almost continuous passage of blood through the dialyzer” during operation, (See paragraph [0050], Braun).
Modified Pinkerton does not disclose that the fluid chambers are made of an inflexible material, the chamber pressurizing member is made of an inflexible material or that the chamber pressurizing member is detachably placed inside each of the plurality of fluid chambers.
Hunckler discloses an apparatus where the chamber pressurizing member is detachably placed inside each fluid chamber, (See column 10, lines 19-32, Hunckler).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the blood purifying apparatus of modified Pinkerton by incorporating that the chamber pressurizing member is detachably placed inside each of the plurality of fluid chambers so that it “may be further disassembled, for cleaning purposes”, (See column 10, lines 29-31, Hunckler).
Modified Pinkerton does not disclose that the fluid chambers are made of an inflexible material or the chamber pressurizing member is made of an inflexible material.
Cook discloses an apparatus where the fluid chamber and chamber pressurizing member are made of an inflexible material, (See paragraph [0439], Cook).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the blood purifying apparatus of modified Pinkerton by incorporating that the fluid chambers are made of an inflexible material and the chamber pressurizing member is made of an inflexible material as in Cook in order to provide materials as part of the “basic cylinder piston fluidic pump to minimize communication of gases and liquids between the inlet and outlet ports of a dual-action piston pump” and “because of the properties of the updated design, improvements are realized in the precision and accuracy of…dispensing to and from the pump”, (See paragraph [0438], Cook).
Additional Disclosures Included: Claim 12: The blood purifying apparatus of claim 11, at least one of the first flow tubes and at least one of the second flow tubes are  connected to either the first dialysis fluid port of the blood purifying filter or the second dialysis fluid port of the blood purifying filter, (Tube 448 connected to Conduit 344, Tube 332 connected to Conduit 344’, See Figure 3, Pinkerton).
Claims 13-17, 21, 22 & 26-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pinkerton, (US 4,054,522), in view of Braun, WO8601115, (“Machine Translation of WO8601115”, published 1986, 39 total pages), in further view of Hunckler, Cook, and Cho, KR20150115611, (“Machine Translation of KR20150115611”, published 2015, 47 total pages; A machine translation of this patent document has been provided and claim mapped to in the prior art rejection below).
Claims 13-17, 21 & 22 are directed to a blood purifying apparatus, an apparatus or device type invention group.
Regarding Claim 13, modified Pinkerton discloses the blood purifying apparatus of claim 12, but does not disclose wherein the flow controller comprises a one-way valve installed in each of the flow tubes through which the flow controller controls a flow to allow a fluid to flow in one direction.
Cho discloses a blood purifying apparatus with a flow controller comprising a one-way valve installed in each of the flow tubes through which the flow controller controls a flow to allow a fluid to flow in one direction, (Valves 40, See Figure 5 & 9, and See paragraphs [0031] & [0038], Cho).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the blood purifying apparatus of modified Pinkerton by incorporating wherein the flow controller comprises a one-way valve installed in each of the flow tubes through which the flow controller controls a flow to allow a fluid to flow in one direction as in Cho in order to “quickly change the dialysate pressure in the dialysis filter by using a flow-off valve that controls the flow of blood and dialysate” which “can increase water exchange and mass transfer between them, and improve dialysis efficiency”, (See paragraph [0023], Cho).
Regarding Claims 14, 15 & 21, modified Pinkerton discloses the blood purifying apparatus of claim 12, but does not disclose wherein the flow controller comprises a flow-blocking member compressing a portion of the flow tubes through which the flow controller controls a flow; a flow-blocking wall supporting the flow tubes compressed by the flow-blocking member; and a flow-blocking member driver providing a linear or curved movement force to the flow-blocking member.
Cho discloses a blood purifying apparatus wherein the flow controller comprises a flow-blocking member compressing a portion of the flow tubes through which the flow controller controls a flow, (Flow Path Blocking Pressing Member 41, See Figure 5a/b, part of Valves 40 as in Figure 9, and See paragraphs [0031], [0032], [0038] & [0039]); a flow-blocking wall supporting the flow tubes compressed by the flow-blocking member, (Flow Pipe Support Wall 42, See Figures 5a/b, and See paragraphs [0031], [0032], [0038] & [0039]); and a flow-blocking member driver providing a linear or curved movement force to the flow-blocking member, (Cam for driving Flow Path Blocking Pressing Member 41, See Figures 5a/b, and See paragraphs [0031], [0032], [0038] & [0039]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the blood purifying apparatus of modified Pinkerton by incorporating wherein the flow controller comprises a flow-blocking member compressing a portion of the flow tubes through which the flow controller controls a flow; a flow-blocking wall supporting the flow tubes compressed by the flow-blocking member; and a flow-blocking member driver providing a linear or curved movement force to the flow-blocking member as in Cho in order to “quickly change the dialysate pressure in the dialysis filter by using a flow-off valve that controls the flow of blood and dialysate” which “can increase water exchange and mass transfer between them, and improve dialysis efficiency”, (See paragraph [0023], Cho).
Additional Disclosures Included: Claim 15:  The blood purifying apparatus of claim 14, wherein when the chambers are compressed or expanded, the flow controller blocks a flow through at least a half of the flow tubes through which the flow controller controls a flow, (Flow is open/expanded for half of tubes on one side of Flow Blocking Valves 40 versus closed/compressed for other half of tubes on other side of Flow Blocking Valves 40, See Figure 9, and See paragraphs [0038] & [0039], Cho).  Claim 21:  The blood purifying apparatus of claim 14, wherein the flow controller further comprises a one-way valve installed in at least one flow tube through which the flow control unit controls a flow to allow a fluid to flow in one direction, (Flow Blocking Valves 40, See Figure 9, and See paragraphs [0038] & [0039], Cho).
Regarding Claims 16, 17 & 22, modified Pinkerton discloses the blood purifying apparatus of claim 12, but does not disclose wherein the flow controller comprises: a flow control housing having a cylinder-shaped internal space; a flow control rotor having a cylinder shape and disposed inside the internal space of the flow control housing; a plurality of flow control ports each penetrating the flow control housing between the internal space and an outer surface thereof; and a rotor driver driving the flow control rotor.
Cho discloses a blood purifying apparatus wherein the flow controller comprises: a flow control housing having a cylinder-shaped internal space, (Cylindrically shaped Housing 43, See Figures 6, part of Valves 40 as in Figure 9 and See paragraphs [0033], [0038] & [0039], Cho); a flow control rotor having a cylinder shape and disposed inside the internal space of the flow control housing, (Cylindrically shaped Rotor 48, See Figure 6, and See paragraph [0033], Cho); a plurality of flow control ports each penetrating the flow control housing between the internal space and an outer surface thereof, (Flow Ports 44, See Figure 6, and See paragraph [0033], Cho); and a rotor driver driving the flow control rotor, (Actuator 49 driving Rotor 48, See Figure 6, and See paragraph [0033], Cho).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the blood purifying apparatus of modified Pinkerton by incorporating wherein the flow controller comprises: a flow control housing having a cylinder-shaped internal space; a flow control rotor having a cylinder shape and disposed inside the internal space of the flow control housing; a plurality of flow control ports each penetrating the flow control housing between the internal space and an outer surface thereof; and a rotor driver driving the flow control rotor as in Cho in order to “quickly change the dialysate pressure in the dialysis filter by using a flow-off valve that controls the flow of blood and dialysate” which “can increase water exchange and mass transfer between them, and improve dialysis efficiency”, (See paragraph [0023], Cho).
Additional Disclosures Included: Claim 17:  The blood purifying apparatus of claim 16, wherein a flow passage through at least one of the flow control ports is blocked at any time, and one end of the flow control ports facing the flow control rotor is placed within a cylinder surface of the flow control rotor, (See paragraph [0033], Cho, “when a flow path is connected between any two flow ports by rotating the rotor 48, it is preferable that the flow path through the unconnected flow port is blocked”).  Claim 22: The blood purifying apparatus of claim 16, wherein the flow controller further comprises a one-way valve installed in at least one of the flow tubes, (Flow Blocking Valves 40, See Figure 9, and See paragraphs [0038] & [0039], Cho).  
Regarding Claim 26, modified Pinkerton discloses the blood purifying apparatus of claim 11, but does not further comprising a dialysis fluid pump transferring dialysis fluid through the blood purifying filter.
Cho disclose a blood purifying apparatus further comprising a dialysis fluid pump transferring dialysis fluid through the blood purifying filter, (Dialysis Fluid Pump 35 with Cylinders 35a/36a, See Figure 9, See paragraph [0038], Cho).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the blood purifying apparatus of modified Pinkerton by incorporating further comprising a dialysis fluid pump transferring dialysis fluid through the blood purifying filter as in Cho “thereby allowing blood and dialysate [to flow] during hemodialysis” to “increase the water exchange and mass transfer between the two and improve the dialysis efficiency”, (See paragraph [0023], Cho).
Regarding Claims 27, 28 & 31, modified Pinkerton discloses the blood purifying apparatus of claim  26, but does not disclose wherein the flow controller comprises a flow-blocking member compressing a portion of the flow tubes; a flow-blocking wall supporting the flow tubes compressed by the flow-blocking member; and a flow-blocking member driver providing a linear or curved movement force to the flow-blocking member.
Cho discloses a blood purifying apparatus wherein the flow controller comprises a flow-blocking member compressing a portion of the flow tubes through which the flow controller controls a flow, (Flow Path Blocking Pressing Member 41, See Figure 5a/b, part of Valves 40 as in Figure 9, and See paragraphs [0031], [0032], [0038] & [0039]); a flow-blocking wall supporting the flow tubes compressed by the flow-blocking member, (Flow Pipe Support Wall 42, See Figures 5a/b, and See paragraphs [0031], [0032], [0038] & [0039]); and a flow-blocking member driver providing a linear or curved movement force to the flow-blocking member, (Cam for driving Flow Path Blocking Pressing Member 41, See Figures 5a/b, and See paragraphs [0031], [0032], [0038] & [0039]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the blood purifying apparatus of modified Pinkerton by incorporating wherein the flow controller comprises a flow-blocking member compressing a portion of the flow tubes through which the flow controller controls a flow; a flow-blocking wall supporting the flow tubes compressed by the flow-blocking member; and a flow-blocking member driver providing a linear or curved movement force to the flow-blocking member as in Cho in order to “quickly change the dialysate pressure in the dialysis filter by using a flow-off valve that controls the flow of blood and dialysate” which “can increase water exchange and mass transfer between them, and improve dialysis efficiency”, (See paragraph [0023], Cho).
Additional Disclosures Included: Claim 28:  The blood purifying apparatus of claim 27, wherein when the chambers are compressed or expanded, the flow controller blocks a flow through at least a half of the flow tubes, (Flow is open/expanded for half of tubes on one side of Flow Blocking Valves 40 versus closed/compressed for other half of tubes on other side of Flow Blocking Valves 40, See Figure 9, and See paragraphs [0038] & [0039], Cho). Claim 31:  The blood purifying apparatus of claim 27, wherein the flow controller further comprises a one-way valve installed in at least one flow tube to allow a fluid to flow in one direction, (Flow Blocking Valves 40, See Figure 9, and See paragraphs [0038] & [0039], Cho).
Regarding Claims 29, 30, & 32, modified Pinkerton discloses the blood purifying apparatus of claim 26, but does not disclose wherein the flow controller comprises: a flow control housing having a cylinder-shaped internal space; a flow control rotor having a cylinder shape and disposed inside the internal space of the flow control housing; a plurality of flow control ports each penetrating the flow control housing between the internal space and an outer surface thereof; and a rotor driver driving the flow control rotor.
Cho discloses a blood purifying apparatus wherein the flow controller comprises: a flow control housing having a cylinder-shaped internal space, (Cylindrically shaped Housing 43, See Figures 6, part of Valves 40 as in Figure 9 and See paragraphs [0033], [0038] & [0039], Cho); a flow control rotor having a cylinder shape and disposed inside the internal space of the flow control housing, (Cylindrically shaped Rotor 48, See Figure 6, and See paragraph [0033], Cho); a plurality of flow control ports each penetrating the flow control housing between the internal space and an outer surface thereof, (Flow Ports 44, See Figure 6, and See paragraph [0033], Cho); and a rotor driver driving the flow control rotor, (Actuator 49 driving Rotor 48, See Figure 6, and See paragraph [0033], Cho).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the blood purifying apparatus of modified Pinkerton by incorporating wherein the flow controller comprises: a flow control housing having a cylinder-shaped internal space; a flow control rotor having a cylinder shape and disposed inside the internal space of the flow control housing; a plurality of flow control ports each penetrating the flow control housing between the internal space and an outer surface thereof; and a rotor driver driving the flow control rotor as in Cho in order to “quickly change the dialysate pressure in the dialysis filter by using a flow-off valve that controls the flow of blood and dialysate” which “can increase water exchange and mass transfer between them, and improve dialysis efficiency”, (See paragraph [0023], Cho).
Additional Disclosures Included: Claim 30:  The blood purifying apparatus of claim 29, wherein one end of the flow control ports facing the flow control rotor is placed within a cylinder surface of the flow control rotor, (See paragraph [0033], Cho, “when a flow path is connected between any two flow ports by rotating the rotor 48, it is preferable that the flow path through the unconnected flow port is blocked”).  Claim 32: The blood purifying apparatus of claim 29, wherein the flow controller further comprises a one-way valve installed in at least one flow tube to allow a fluid to flow in one direction, (Flow Blocking Valves 40, See Figure 9, and See paragraphs [0038] & [0039], Cho).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M PEO whose telephone number is (571)272-9891.  The examiner can normally be reached on M-F, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on 571-270-3240.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JONATHAN M PEO/Primary Examiner, Art Unit 1779